Citation Nr: 0026990	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-06 073	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from July 1940 to 
June 1947.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the RO which denied service connection for 
hearing loss.

In February 1998, the RO also denied a increased rating for a 
service-connected duodenal ulcer disorder, rated 40 percent 
disabling.  A notice of disagreement was received from the 
veteran in March 1998, and a statement of the case covering 
this issue was sent to him in May 1998.  However, the veteran 
never submitted a substantive appeal on this issue.  Thus, 
the issue is not on appeal.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(1999); Roy v. Brown, 5 Vet.App. 554 (1993).  The only issue 
now on appeal is entitlement to service connection for 
hearing loss.


REMAND

The record shows the veteran had active military service in 
the United States Marine Corps from July 1940 to July 1946, 
and then he reenlisted in July 1946 and served until June 
1947.  A review of the file shows that service medical 
records pertaining to the period of his reenlistment from 
July 1946 to June 1947 are on file.  However, there are no 
service medical records from his earlier active duty 
enlistment from July 1940 to July 1946.  

The RO, in February 1998, recited that the evidence reviewed 
in connection with the veteran's claim of service connection 
for hearing loss included service medical records covering 
the period of July 1940 to June 1947.  As noted, however, 
complete records from most of this period of time are not in 
the claims file. 

Given the importance of the veteran's service medical records 
and the VA's duty to obtain such records, regardless of 
whether or not a claim is well grounded, it is the judgment 
of the Board that the RO should attempt to obtain the 
veteran's service medical records from his July 1940 to July 
1946 service.  McCormick v. Gober, No. 98-48 (U.S. Vet.App. 
Aug. 18, 2000); Hayre v. West, 188 F. 3d 1327 (Fed.Cir. 
1999).  If such records cannot be obtained, the veteran 
should be informed of such and given an opportunity to submit 
other evidence.  Id.

Thus the case is remanded to the RO for the following action:

1.  The RO should obtain the veteran's 
complete service medical records related 
to his service from July 1940 to July 
1946.  All possible service records 
repositories should be contacted in this 
search, including the National Personal 
Record Center (NPRC).  In addition, all 
development efforts by the RO must be 
documented.  

If service medical records are found, and 
indicate further development of the 
evidence is needed, the RO should arrange 
for such development.  

If the RO is unable to obtain additional 
service medical records, it should notify 
the veteran and give him an opportunity 
to submit the records or alternative 
forms of evidence concerning the 
existence of hearing loss during service.  
The RO should also give the veteran an 
opportunity to submit any post-service 
medical evidence of hearing loss, and 
medical evidence linking such hearing 
loss to service.

2.  After the foregoing, the RO should 
review the veteran's claim of service 
connection for hearing loss. 





 If his claim is denied, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board for further appellate 
consideration.  





		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



